Citation Nr: 0210514	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-01 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to monetary benefits for a child suffering from 
spina bifida, on the basis of the veteran's service in 
Vietnam, under 38 U.S.C. § 1805 and 38 C.F.R. § 3.814.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1965 to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 letter from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied entitlement to spina bifida 
benefits.  

In September 2000, a hearing was held before Bettina S. 
Callaway, who is the Veterans Law Judge making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and 
Supp. 2001).  

The case was previously before the Board in December 2000, 
when it was remanded for development of evidence as to the 
locations of the veteran's naval service.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  The appellant is the child of the veteran.

3.  The competent medical evidence of record reveals that the 
appellant is diagnosed with spina bifida.

4.  The veteran did not perform active naval service in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

5.  The veteran did not serve in the waters offshore of the 
Republic of Vietnam and his service did not involve duty or 
visitation in the Republic of Vietnam.

6.  The veteran is not a "Vietnam veteran" within the 
meaning of the appropriate law and regulations.


CONCLUSION OF LAW

The appellant's claim for the payment of monetary benefits 
for a child suffering from spina bifida, under 38 U.S.C. § 
1805 and 38 C.F.R. § 3.814U.S.C.A. § 1805 is legally 
insufficient.  38 U.S.C.A. §§ 1805, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.814 (2001); Sabonis v. Brown, 6 
Vet. App. 426 (1994).








REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veteran's Claims Assistance Act of 2000 (VCAA)

In November 2000, the Veteran's Claims Assistance Act of 2000 
(VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  Among other things, this 
law clarified the obligations of VA with respect to the duty 
to assist claimants.  The law applies to all claims filed on 
or after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet final as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  VCAA; see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

The Board finds that with respect to this claim all possible 
development has been conducted.  See Livesay v. Principi, 15 
Vet. App. 165,178 (2001) (nothing that the VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims).  A complete copy of the veteran's service 
personnel records has been obtained.  VA has also made 
several other attempts to ascertain the exact location of the 
veteran's naval service.  

The appellant has been informed on numerous occasions as to 
the evidence needed to substantiate the claim.  Almost all of 
the correspondence, development, and adjudicative actions 
contained in the claims file relate to the vessels which the 
veteran's served aboard during his naval service and the 
locations and areas of operation of those vessels.  This is 
the critical element to the appellant's claim and she has 
been notified of this on several occasions, most recently by 
Board remand dated December 2000.  There is no other 
assistance or notification necessary and the Board proceeds 
with disposition of the claim.

II.  Monetary Benefits for a Child Suffering from Spina 
Bifida

According to the applicable law and regulations, VA shall pay 
a monthly allowance, based upon the level of disability, to 
or for a child who has been determined to be suffering from 
spina bifida and who is a child of a Vietnam veteran.  38 
U.S.C.A. § 1805(a) (West 1991 and Supp. 2001); 38 C.F.R. § 
3.814(a)(2001).  Within the meaning of this law "Spina 
bifida" means any form and manifestation of spina bifida 
except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 
3.814(c)(3).  

In a precedent opinion, VAOPGCPREC 5-99, the VA General 
Counsel held that 38 U.S.C.A. § 1802, Chapter 18 of Title 38, 
United States Code, applies to all forms of spina bifida 
other than spina bifida occulta, and that for purposes of 
that chapter the term "spina bifida" refers to a defective 
closure of the bony encasement of the spinal cord but does 
not include other neural tube defects such as encephalocele 
and anencephaly.  The Board is bound by the precedent 
opinions of the VA General Counsel.  38 U.S.C.A. § 
7104(c)(West 1991 and Supp. 2001).

In the present case, the appellant has submitted a copy of a 
birth certificate showing that the child in question is the 
child of the veteran.  She has also submitted sufficient 
medical evidence, in the form of private medical records, 
which confirms that the child in question has spina bifida 
within the meaning of the applicable law and regulations.  
These elements of the claim are not in dispute.  Rather, the 
key difficulty with the appellant's claim is showing that the 
father of the child in question, the veteran, is in fact a 
"Vietnam veteran" within the meaning of the applicable law 
and regulations.  

The applicable regulations define the term "Vietnam 
veteran" as meaning "an individual who performed active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, without regard to the characterization of the 
individual's service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  38 C.F.R. § 3.814 
(c)(1) (2001).  

Initially, the Board acknowledges the difficulty that the 
appellant is having with this case.  The veteran is divorced 
from the custodial mother and guardian of the veteran's 
daughter on whose behalf this claim was filed.  The veteran 
has apparently been uncooperative with the appellant's 
efforts.  The fact that the issues in this case revolve 
around the nature of the veteran's service, something he 
would be in a position to help establish, renders the 
situation difficult at best.  

The RO has obtained a copy of the veteran's discharge papers, 
DD 214, and a complete copy of his service personnel records 
file.  This evidence reveals that the veteran served in the 
Navy from September 1965 to January 1969.  Review of these 
records also reveals that the veteran did not earn any awards 
or medals that are indicative of Vietnam service.   Review of 
the veteran's service personnel records also reveals that he 
served on three different ships during his period of active 
Naval service.  The veteran served aboard:  USS HECTOR (AR 7) 
from December 1965 to March 1967; USS KANKAKEE (AO 39) from 
August 1967 to August 1968; and USS MAUNA LOA (AE 8) from 
August 1968 to January 1969.  

Because the veteran served aboard ships during his naval 
service, it must be shown that the veteran was aboard a ship 
that was in the waters offshore of Vietnam if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.814 (c)(1) (2001).  

VA has attempted to confirm whether any of the three ships 
that the veteran served aboard saw service in the waters 
offshore of Vietnam and visited the Republic of Vietnam 
during the veteran's time aboard.  The veteran served aboard 
the USS HECTOR (AR 7), a Navy repair ship, from December 1965 
to March 1967.  Information obtained reveals that this ship 
underwent modernization overhaul at Long Beach, California 
from July 1965 to February 1966.  In August 1966, the USS 
HECTOR departed for a tour in the Far East.  However, the 
evidence of record indicates that the ship did not go to 
Vietnam or the waters offshore of Vietnam.  Rather the HECTOR 
repaired vessels in ports in the Philippines, Taiwan, and 
Japan and returned to the United States in March 1967.

The veteran served aboard the USS KANKAKEE (AO 39), a Navy 
oiler, from August 1967 to August 1968.  VA has been unable 
to obtain detailed evidence related to the whereabouts of 
this ship during the year that the veteran  served aboard.  
However, review of the veteran's personnel record entries 
which were made during his period of service aboard the 
KANKAKEE indicate that entries showing the term "LANT" 
which indicates that the vessel served in the Atlantic area 
of operations and would not have traveled to Vietnam during 
this period of time.  Again, we also not that there is not 
indication that the veteran was ever awarded any decoration, 
award, or medal which is indicative of service in Vietnam.  

Finally, the veteran served aboard the USS MAUNA LOA (AE 8), 
an ammunition ship, from August 1968 to January 1969.  The 
representative asserts that this ship saw service in the 
waters offshore of Vietnam during the period of time the 
veteran served aboard.  To support this they submitted 
photocopies of the appropriate pages of The Dictionary of 
Naval Fighting Ships.  The last portion of the entry related 
to the MAUNA LOA states that the ship "departed Bayonne 9 
October 1967 for a new and vital mission, supply operations 
off South Vietnam.  She transited the Panama Canal the 16th 
on her way to the Southeast Asian area to begin service to 
the fleet fighting to repel Communist aggression.  She 
continues this important duty into 1969."  The Board notes 
that this history is taken from a book volume dated 1969 so 
that it might not be a complete entry.  A subsequent, more 
recent, electronic version of the same text does indicate 
that the MAUNA LOA served in the waters offshore of Vietnam 
from late October 1967 until May 1968 when she rejoined the 
Atlantic Fleet.  In January 1969, the ship then departed the 
United States for operations in the Mediterranean Sea.  The 
evidence reveals that the veteran served aborad this ship 
during the period of time when it had returned to the 
Atlantic.  He did not serve aboard the USS MAUNA LOA during 
the time it saw service in the waters offshore of Vietnam.  

In September 2000, the appellant presented sworn testimony at 
a hearing before the undersigned member of the Board.  She 
testified that she believed that the veteran had served in 
the waters offshore of Vietnam.  Again, the Board 
acknowledges the difficulty that the appellant is having with 
this case.  The veteran is divorced from the custodial mother 
and guardian of the veteran's daughter on whose behalf this 
claim was filed.  The veteran has apparently been 
uncooperative with the appellant's efforts.  The fact is that 
the veteran has never asserted that he served in the waters 
offshore of Vietnam or visited Vietnam during his service.  
The appellant has made these assertions.  However, we note 
the appellant was not in service with the veteran and does 
not have first hand knowledge of the conditions of his 
service.  

The preponderance of the evidence shows that the veteran 
never served in Vietnam or visited Vietnam during service.  
He never served in waters offshore of Vietnam during service.  
The fact is that the veteran served in the Navy and traveled 
to a great many places around the world during his period of 
service but he did not go to Vietnam.  The preponderance of 
the evidence reveals that the veteran is not a "Vietnam 
veteran" within the meaning of the applicable law and 
regulations.  Therefore, the appellant does not meet the 
requirements set forth.  The United States Court of Appeals 
for Veterans Claims has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. 
Cir. 1995).  As the veteran in question is not a "Vietnam 
veteran," there is no basis upon which VA benefits can be 
granted for a child suffering from spina bifida under 38 
U.S.C. § 1805 and 38 C.F.R. § 3.814.  The claim is without 
legal merit and must therefore be denied.


ORDER

The claim of entitlement to payment of monetary benefits for 
the appellant's child under the provisions of 38 U.S.C.A. § 
1805 is denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

